DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Claims 1-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of copending Application No. 16/315,232 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, and 6 disclose all of the limitations of claim 1.
Re. claim 2, claim 6 of the reference application further discloses the limitations of claim 2.
Re. claim 3, claim 7 of the reference application further discloses the limitations of claim 7.
Re. claim 4, claim 8 of the reference application further discloses the limitations of claim 4.
Re. claim 5, claim 9 of the reference application further discloses the limitations of claim 5.
Re. claim 6, claim 10 of the reference application further discloses the limitations of claim 6.
Re. claim 7, claim 2 of the reference application further discloses the limitations of claim 7.
Re. claim 8, claim 3 of the reference application further discloses the limitations of claim 8.
Re. claim 9, claim 4 of the reference application further discloses the limitations of claim 9.
Re. claim 10, claim 5 of the reference application further discloses the limitations of claim 10.
Re. claim 11, claim 11 of the reference application further discloses the limitations of claim 11.
Re. claim 12, claim 12 of the reference application further discloses the limitations of claim 12.
Re. claim 13, claim 13 of the reference application further discloses the limitations of claim 13.
Re. claim 14, claim 14 of the reference application further discloses the limitations of claim 14.
Re. claim 15, claim 15 of the reference application further discloses the limitations of claim 15.
Re. claim 16, claim 16 of the reference application further discloses the limitations of claim 16.
Re. claim 17, claim 17 of the reference application further discloses the limitations of claim 17.
Re. claim 18, claim 18 of the reference application further discloses the limitations of claim 18.
Re. claim 19, claim 19 of the reference application further discloses the limitations of claim 19.
Re. claim 20, claim 20 of the reference application further discloses the limitations of claim 20.
Re. claim 21, claim 21 of the reference application further discloses the limitations of claim 21.
Re. claim 22, claim 22 of the reference application further discloses the limitations of claim 22.
Re. claim 23, claim 23 of the reference application further discloses the limitations of claim 23.
Re. claim 24, claim 1 of the reference application further discloses the limitations of claim 24.
Re. claim 25, claim 24 of the reference application further discloses the limitations of claim 25.
Re. claim 26, claim 25 of the reference application further discloses the limitations of claim 26.
Re. claim 27, claim 26 of the reference application further discloses the limitations of claim 27.
Re. claim 28, claim 27 of the reference application further discloses the limitations of claim 28.
Re. claim 29, claims 1 and 6 of the reference application further discloses the limitations of claim 29.


Claims 1-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of copending Application No. 16/614,556 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the reference application discloses all of the limitations of claim 1.
Re. claim 2, claim 6 of the reference application further discloses the limitations of claim 2.
Re. claim 3, claim 6 of the reference application further discloses the limitations of claim 3.
Re. claim 4, claim 7 of the reference application further discloses the limitations of claim 4.
Re. claim 5, claim 7 of the reference application further discloses the limitations of claim 5.
Re. claim 6, claim 8 of the reference application further discloses the limitations of claim 6.
Re. claim 7, claim 9 of the reference application further discloses the limitations of claim 7.
Re. claim 8, claim 10 of the reference application further discloses the limitations of claim 8.
Re. claim 9, claim 11 of the reference application further discloses the limitations of claim 9.
Re. claim 10, claim 11 of the reference application further discloses the limitations of claim 10.
Re. claim 11, claim 12 of the reference application further discloses the limitations of claim 11.
Re. claim 12, claim 13 of the reference application further discloses the limitations of claim 12.
Re. claim 13, claim 13 of the reference application further discloses the limitations of claim 13.
Re. claim 14, claim 14 of the reference application further discloses the limitations of claim 14.
Re. claim 15, claim 15 of the reference application further discloses the limitations of claim 15.
Re. claim 16, claim 16 of the reference application further discloses the limitations of claim 16.
Re. claim 17, claim 17 of the reference application further discloses the limitations of claim 17.
Re. claim 18, claim 18 of the reference application further discloses the limitations of claim 18.
Re. claim 19, claim 19 of the reference application further discloses the limitations of claim 19.
Re. claim 20, claim 20 of the reference application further discloses the limitations of claim 20.
Re. claim 21, claim 21 of the reference application further discloses the limitations of claim 21.
Re. claim 22, claim 22 of the reference application further discloses the limitations of claim 22.
Re. claim 23, claim 23 of the reference application further discloses the limitations of claim 23.
Re. claim 24, claim 24 of the reference application further discloses the limitations of claim 24.
Re. claim 25, claim 25 of the reference application further discloses the limitations of claim 25.
Re. claim 26, claim 26 of the reference application further discloses the limitations of claim 26.
Re. claim 27, claim 27 of the reference application further discloses the limitations of claim 27.
Re. claim 28, claim 28 of the reference application further discloses the limitations of claim 28.
Re. claim 29, claim 29 of the reference application further discloses the limitations of claim 29.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 29 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 29 of copending Application No. 16/614,556 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 25 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Re. claim 25, the claim recites “Beverage container for use in a beverage dispensing assembly according to claim 1.” Claim 1, however, already discloses a beverage container for use in a beverage dispensing assembly according to claim 1, wherein claim 25 does not further limit claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rasmussen (US Patent Publication No. 2006/0283879).
Re. claim 29, Rasmussen discloses a beverage dispenser (1) for receiving a beverage container, wherein the dispenser comprises a housing (13) which is provided with a receptacle (see Exhibit 1, below) for receiving at least part of a container, such that when the container is positioned in the dispenser at least a portion of the container 


    PNG
    media_image1.png
    522
    693
    media_image1.png
    Greyscale

Exhibit 1 - Annotated Figure 3 from Rasmussen

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-3, 5, 11-12, 14, 17, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott (US Patent No. 5,165,575) in view of Rasmussen (US Patent Publication No. 2006/0283879).
Re. claim 1, Scott discloses a beverage dispensing assembly, comprising a dispenser and a beverage container (104a), wherein the beverage container has a neck portion and a shoulder portion adjacent the neck portion (see Figure 2), wherein the container, preferably the neck portion, is provided with at least an outflow opening (through 130 and 142) and at least one gas inlet opening (through 133) and wherein the dispenser comprises a housing (304), wherein the housing is provided with a receptacle for receiving at least part of the container (see Figure 8), wherein the container is positioned in the dispenser, preferably such that at least a portion of the container is received in the receptacle, which portion preferably has a part which extends close to and/or is in contact with a wall of the receptacle (see Figure 8), wherein preferably a lid (312) is provided over the container, enclosing a part of the container extending outside the receptacle.
Scott, however, does not explicitly recite the lid as being transparent at least to such extend extent that at least a significant part of the container extending outside the receptacle is visible through said lid.
Rasmussen teaches that it is old and well known in the art of dispensers to make the lid transparent at least to such extend extent that at least a significant part of the container extending outside the receptacle is visible through the lid (see Figure 1 and paragraph 0052).

Re. claim 2, Scott does not explicitly recite a lid that is at least partly transparent, such that at least part of the container extending outside the receptacle can be seen through the lid.
Rasmussen teaches that it is old and well known in the art of dispensers to make the lid transparent at least partly transparent, such that at least part of the container extending outside the receptacle can be seen through the lid (see Figure 1 and paragraph 0052).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Scott to make the lid transparent to allow for visual inspection into the housing.
Re. claim 3, Scott further discloses a dispensing assembly wherein the lid (312) rests on the housing (304), sealing a space between the lid and an outer surface of the container, wherein the lid isolates the container from a surrounding space. 
Re. claim 5, Scott does not explicitly recite a lid that is made of plastic and/or glass.
Rasmussen teaches that it is old and well known in the art of dispensers to make the lid of plastic (paragraph 0052).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Scott by making the lid out of plastic as taught by Rasmussen to make the housing light and inexpensive (see Rasmussen; 
Re. claim 11, Scott further discloses a beverage assembly comprising a container provided with a closure ring (shown generally as 174) closing off the neck of the container, and wherein preferably the closure ring and/or the neck portion of the container is or are provided with the at least one gas inlet opening (via 133), for introducing a fluidum, preferably gas, under pressure into the container, preferably between an inner and an outer container of the container, wherein preferably a beverage valve (164) is provided in and/or on the dispense opening provided by the closure ring (see Figure 2).
Re. claim 12, Scott further discloses a beverage assembly wherein an adapter (shown generally as 108) is provided at the neck portion of the container (see Figure 2).
Re. claim 14, Scott further discloses a dispensing assembly wherein the adapter is arranged for connecting a gas connector (316a) of the dispenser with the at least one gas inlet opening (see Figures 8-9 and col. 7, lines 51-55).
Re. claim 17, Scott further discloses a beverage assembly wherein the dispenser is provided with at least one gas connector (shown generally as 133a), movable relative to the container and/or the receptacle (being connected to the container and movable relative to the receptacle; see Figures 8-9 and col. 7, lines 51-55).
Re. claim 25, Scott further discloses a container (104a) capable of being used a beverage dispensing assembly according to claim 1.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott, and Rasmussen as applied to claim 1 and further in view of Burdge (US Patent No. 1,979,604).
Re. claim 4, Scott does not explicitly recite the lid being double walled.
Burdge teaches that it is old and well known in the art of beverage dispensers to provide a removable lid (6) what is double walled (see page 1, lines 45-48).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Scott by including a double walled lid as taught by Brudge to insulate the container from the outside, preventing rapid temperature changes and further providing extra protection from damage caused by contact with external objects.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott, and Rasmussen as applied to claim 1 and further in view of Van Der Meer et al. (US Patent Publication No. 2002/0050496).
Re. claim 8, Scott does not explicitly recite a housing comprising a cooling device for cooling at least a part of the wall of the receptacle, preferably for contact cooling of a part of at least the shoulder portion of the container.
Van Der Meer teaches that it is old and well known in the art of beverage dispensers to provide a housing (1) comprising a cooling device (64) for cooling at least part of the wall of a receptacle (5; see paragraph 0037).
.

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott, and Rasmussen, as applied to claim 1 and further in view of Schroeder et al. (US Patent Publication No. 2012/0067076).
Re. claim 28, Schroeder does not explicitly recite a bar or placing the dispensing assembly on the bar.
Schroeder teaches that it is old and well known in the art of beverage dispensers to include a bar (see paragraph 0011), wherein a dispensing assembly is placed on the bar (see paragraph 0011).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Scott by placing the dispenser on a bar as taught by Schroeder to provide convenient access to the device.  
Further, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to place the assembly such that the part of the container extending above the housing is positioned substantially at eye level of a person standing at the bar to make the device more attractive to the user, since it has been held that rearranging parts of an invention involves only routine skill in the art.  MPEP 2144.04 (VI).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R SHAW whose telephone number is (571)272-3697.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN R SHAW/Primary Examiner, Art Unit 3754